DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4, 6, 10, 12, 16, and 18 are cancelled. 
Claims 1-3, 5, 7-9, 11, 13-15, and 17 are pending and allowed. 

Response to Amendment
	Applicant’s amendments filed 1/19/2021 incorporate the amendments suggested by the Examiner in the Interview Summary mailed 1/11/2021. These amendments are effective to overcome the rejections in the Non-Final Action mailed 10/19/2020. 

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-15, and 17 are allowed for the following reasons:
Collectively, Hurewitz and Stern disclose a number of claimed features, including a physical environment in which biometric information of a user may be sensed and interest data identified (e.g., Hurewitz: 0018, 0078, 0083-0084, Fig. 7) and automated selection of online offers (e.g., Stern: 0022, 0041 (offers or discounts), 0061, 0089, Fig. 7 #730). The combination, however, lacks certain features of amended claims 1, 7, and 13, namely:
sensing biometric data of the user by one or more biometric sensors, the sensed biometric data comprising at least a first type of characteristic data and a second type of characteristic data, wherein:
the first type of characteristic data comprises one or more of expression data,  bio signals, or behavioral data, 
the second type of characteristic data comprises data usable as one or more biometric identifiers, the data usable as one or more biometric identifiers being distinctive data descriptive of a particular user;
receiving, by a first biometric data component and a second biometric component, the sensed biometric data, wherein the first biometric data component receives the first type of characteristic data and the second biometric data component receives the second type of characteristic data;
deriving a user identification associated with an online account based on the second type of characteristic data sensed by the one or more biometric sensors; and, 
performing, by a marketplace component in communication with the first biometric data component and the second biometric data component, a purchase transaction based on the online offering, wherein performing the purchase transaction comprises authenticating the user based upon a comparison of the second type of characteristic  data to stored identity information of the user.

The most felicitous art includes that to Hurewitz and Stern, which collectively disclose a number of claimed features, including a physical environment in which biometric information of a user may be sensed and interest data identified (e.g., Hurewitz: 0018, 0078, 0083-0084, Fig. 7) and automated selection of online offers (e.g., Stern: 0022, 0041 (offers or discounts), 0061, 0089, Fig. 7 #730).
Of further note in Hurewitz is the aggregation of sensed data and the subsequent distribution of that data (see: Fig. 7 #755, 0087). Although the data may be shared with executives of the retailer or receiving, by a first biometric data component and a second biometric component, the sensed biometric data, let alone wherein the first biometric data component receives the first type of characteristic data and the second biometric data component receives the second type of characteristic data (i.e., the specific data types are received by specific biometric data components). Hurewitz also fails to disclose deriving the identification specifically based upon the second type of characteristic data sensed by the one or more biometric sensors and subsequently performing a transaction including authenticating the user based upon a comparison of the second type of characteristic  data to stored identity information of the user (i.e., the already sensed second type of data is used for authentication). Although Stern cures certain deficiencies, Stern does not teach or render obvious the combination of features noted above. 
Also relevant is the previously cited Angell, which was also cited previously. Angell discloses using biometric data (e.g., heart rate) for a customer to generate customized marketing messages promoting upsales and cross-sales of items, the biometric data being obtained from a plurality of sensors within a retail environment (see: abstract, 0060, 0094, 0136 Fig. 7, Fig. 12). Though disclosing an arrangement of sensors and an analysis server (e.g., Fig. 6) which analyzes the biometric data along with other data (e.g., demographic, psychographic) to derive marketing messages, Angell does not disclose the first and second biometric data components that receive specific types of data as claimed. Angell also does not teach or render obvious the other missing elements of Hurewitz and/or Stern.
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619